Citation Nr: 0014025	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-16 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran had honorable active service from August 1968 to 
March 1971.  He also had honorable service from March 1976 to 
November 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 1998, the RO 
granted a temporary 100 percent evaluation for PTSD under the 
provisions of 38 C.F.R. § 4.29, effective October 16, 1997, 
and a 10 percent evaluation was to be continued thereafter, 
beginning on December 1, 1997.  The veteran perfected an 
appeal with the denial of a rating in excess of 10 percent.  
In June 1999, the RO granted an increased rating to 50 
percent for PTSD, effective from September 1,1997, the date 
the veteran submitted his claim for an increased rating.  An 
appellant is generally presumed to be seeking the maximum 
benefit available by law, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
As the veteran has not expressed satisfaction with the 50 
percent rating assigned, the issue of entitlement to an 
increased rating remains in appellate status.  


REMAND

Initially the Board notes the claim of entitlement to a 
rating in excess of 50 percent for PTSD is well grounded.  In 
general, an allegation of increased disability is sufficient 
to establish a well grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
veteran's assertions concerning the severity of his service-
connected PTSD (that are within the competence of a lay party 
to report) are sufficient to conclude that his claim for an 
increased rating is well grounded.   

Review of the claims file reveals that on VA Form 21-8940 
which was associated with the claims file in October 1999, 
the veteran reported that he had been receiving treatment for 
PTSD from a Dr. Sanchez at the VA Clinic located in Laredo, 
Texas, as recently as September 1999.  In the report of a 
June 1999 VA mental disorders examination, it was also noted 
that the veteran had been receiving treatment from Dr. 
Sanchez approximately two times per month.  Further review of 
the claims file reveals that although some treatment records 
have been received from the VA facility located in Laredo, 
Texas, they are only for the period from 1991 to 1993.   
The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records.  Littke v. Derwinski, l Vet. App. 90 (l990).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have may have additional records 
referable to his treatment for substance 
abuse or PTSD since 1997.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

Regardless of the veteran's response, the 
RO should obtain all relevant VA 
treatment records from January 1997, 
specifically to include any from the VA 
outpatient facility located in Laredo, 
Texas, including the records from Dr. 
Sanchez.  

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should readjudicate the 
veteran's claim of entitlement to 
assignment of a disability evaluation in 
excess of 50 percent for service-
connected PTSD.

Once the foregoing has been accomplished, both the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and afforded a reasonable period of 
time in which to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  
The veteran needs to take no action until so informed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




